Title: From George Washington to William Duer, 21 February 1778
From: Washington, George
To: Duer, William



Sir,
Head Quarters Valley Forge feby 21st 1778

I am favoured with yours of the 16th instant, communicating the intelligence you had received, respecting the scheme of investing this

camp and cutting off its supplies. Your being unacquainted with our present position and the circumstance you mention of an intimation from General Sinclair, of the possibility of such an event, very naturally occasioned Biddles insinuation, to make the impression it did on your mind. But it is a project which appears to me totally impracticable with the enemy’s present force, or even with one much greater; and I believe the experiment will hardly be made. The extensive line or rather circle they must occupy, to keep up the communication from post to post, necessary to intercept our intercourse with the country would so divide and string out their force, that they would be very little able to defend themselves at any given point, and would expose themselves to ruin in case of an attack from us. I am inclined to believe you must be under some misapprehension, with respect to General Sinclairs observations; and that he alluded to something else than an investiture. I am with much regard Sir Your most Obedt Serv.

P.S. We have one bridge nearly completed—Defects in the Qr Masters department have delayed it hitherto.

